Citation Nr: 0942533	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-35 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bipolar disorder.  

3.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the upper extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1980.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions entered in June 2004 
and May 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, denying the veteran's 
claims for service connection for PTSD, a bipolar disorder, 
and CTS of the upper extremities.  Notice is taken that the 
June 2004 rating decision denied service connection for CTS 
affecting only the right upper extremity, when in actuality 
the Veteran had alleged CTS involvement of both upper 
extremities.  He advised RO personnel beginning in August 
2004 that he had not previously limited his CTS claim to the 
right upper extremity.  Additional rating action was 
undertaken by the RO's decision review officer in August 2008 
for adjudication of the claim for CTS of both upper 
extremities, which was then duly certified for the Board's 
review.  On that basis, the issue on the title page of this 
decision has been modified accordingly.  

The record indicates that the Veteran previously requested 
one or more RO hearings, but such requests were subsequently 
withdrawn.  Pursuant to his request, the Veteran was afforded 
a videoconference hearing before the Board in July 2009, a 
transcript of which is of record.  At that time, additional 
documentary evidence was submitted along with a waiver for 
its initial consideration by the RO.  

The issue of the veteran's entitlement to service connection 
for a psychiatric disorder or disorders, to include PTSD, a 
bipolar disorder and depression, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA's Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

It is at least as likely as not that the Veteran's carpal 
tunnel syndrome of the upper extremities is due to in-service 
repetitive motion injuries.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, carpal 
tunnel syndrome of each upper extremity was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Inasmuch as the Board decision herein grants service 
connection for bilateral carpal tunnel syndrome and addresses 
the other issues on appeal in the remand below, the need to 
remand the only matter addressed in this decision for RO to 
correct any duty to notify or assist defects that may be 
present is obviated

Analysis of the Merits

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In his oral and written statements, the Veteran alleges that 
his CTS is the result of  in-service repetitive motion 
injuries to his wrists caused by long hours serving as a 
medical records specialist. 

There is no showing of CTS in service treatment records.  
Those records identify a December 1972 incident in which the 
Veteran bumped his left elbow into a fence and experienced 
ulnar neuritis, but he was immediately returned to duty 
following his receipt of medical assistance.  In addition, a 
period of hospitalization was required in July 1976 for 
suspected right brachial neuritis, manifested by dull, aching 
pain of the right arm, forearm, and hand.  No motor or 
sensory deficit was detected.  Once the right arm pain 
abated, the Veteran was discharged to duty.  

Service department records indicate that the veteran's 
military occupational specialty was that of a patient 
administration specialist.  He has credibly testified as to 
his primary duties involving keyboard operation in performing 
data entry and transcription of medical records.  Credible 
testimony is also furnished as to the existence of CTS 
symptoms in service and thereafter.  

Evidence developed post-service indicates that the Veteran 
slipped and fell on a fell floor in July 1987 and sustained 
injuries to his right rib cage and right wrist and was later 
involved in a motor vehicle accident, following which he 
complained of a sensation of needles radiating down his right 
arm.  Beginning in 2004, CTS of each upper extremity was 
confirmed through an electromyogram identifying median nerve 
neuropathy.  Surgical releases were then performed on the 
right and left wrists in February 2004 and February 2005, 
respectively.  

The record further reflects that the Veteran was afforded a 
VA peripheral nerves examination in September 2006, findings 
from which yielded a diagnosis of bilateral CTS with status 
post carpal tunnel release surgery.  Review of the veteran's 
claims folder was undertaken as part of such evaluation, in 
addition to the taking of a medical history and affording him 
a clinical examination.  The examiner noted that the Veteran 
did not complain or seek medical attention for his CTS in 
service, although based on his complaints of numbness and 
tingling of the hands related to his use of a keyboard and 
with typing, it was the examiner's medical opinion that it 
was at least as likely as not that the veteran's CTS was 
present during his active duty.  

The persuasiveness of the aforementioned opinion of the VA 
examiner was discounted by the RO on the basis that such 
opinion was based exclusively on the veteran's account of his 
symptoms in service and thereafter.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  In 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  However, VA, inclusive of the Board, may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Thus, the question is whether the history reported by the 
Veteran on examination is contradicted by the record; if it 
is not, the opinion in question is competent evidence.  
Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).

In this instance, the VA opinion evidence developed as a 
result of the VA medical examination in September 2006 was 
based not only on the veteran's reported current and prior 
symptoms, but also upon a review of the claims folder, the 
taking of a complete medical history, and the conduct of a 
neurological evaluation.  To the extent that the opinion 
rendered was based on history, the veteran's history of CTS 
symptoms is reasonably supported by the record.  While 
recognizing that the Veteran did not receive a medical 
diagnosis of CTS during his period of active service, the 
Board nevertheless finds there to be competent and persuasive 
medical opinion directly linking the veteran's CTS to his 
period of service, with the evidence to the contrary not 
rising to the level as to warrant any other conclusion.  

In support of the contended causal relationship, there is no 
question regarding the Veteran's duties during service, which 
included repetitive motion of the wrists over an eight year 
period.  Repetitive motion injury is part of the rationale 
that supports the September 2006 VA medical opinion.  
Moreover, the Veteran is competent to describe relevant 
symptoms that have come to him through his senses, to include 
upper extremity pain, numbness, and a "pins and needle' 
sensation since service.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  See also 38 C.F.R. § 3.303(b) and Voerth v. West, 13 
Vet. App. 117 (1999) regarding continuity of symptomatology. 

In view of the foregoing, the Board finds that the relevant 
evidence is at least in approximate equipoise as to whether 
the Veteran's carpal tunnel syndrome of the upper extremities 
is causally linked to repetitive trauma during service.  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. 
App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  In view of the foregoing and with application of the 
doctrine of reasonable doubt, a grant of service connection 
for carpal tunnel syndrome of each upper extremity is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303. 


ORDER

Service connection for carpal tunnel syndrome of the upper 
extremities is granted.  


REMAND

Service treatment records indicate that the Veteran was seen 
in an emergency room of a service department medical facility 
in February 1974 due to complaints of generalized numbness.  
There was noted at that time to be a question of an overdose 
of Darvon.  The assessment was of a situational problem.  
Approximately, one month later in March 1974, the Veteran was 
hospitalized at a service department facility for a drug 
overdose involving his ingestion of an unknown quantity of 
Darvon.  The diagnoses were of a Darvon overdose and a 
depressive reaction manifested by a depressed affect, 
feelings of isolation and helplessness, and a suicide 
attempt.  The records involving such hospitalization describe 
various precipitating factors for the veteran's overdose, but 
it is the veteran's primary contention in the context of this 
matter that his suicide attempt was precipitated by sexual 
trauma against himself by a fellow serviceperson.  

The Veteran offers sworn testimony that he told no one of the 
in-service rape until 2005 when his mother was told of the 
incident, and the record reflects that he thereafter advised 
a VA mental health professional of the in-service rape, but 
without entry of a PTSD diagnosis, although elements thereof 
and of a dysthymic disorder were reportedly present in 
January and March 2006.  The working diagnosis was then of an 
anxiety disorder, not otherwise specified.  A VA PTSD 
examination in December 2006 yielded the opinion that the 
Veteran did not meet the diagnostic criteria set out in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1994) (DSM-IV) for PTSD.  
Subsequently compiled VA treatment records set forth a 
problem list or diagnosis of PTSD, beginning in 2008, based 
on in-service sexual trauma, in addition to a diagnosis of a 
dysthymic disorder.  

On the basis of the foregoing, further VA psychiatric 
examination of the Veteran is warranted to determine his 
current psychiatric diagnoses and their relationship, if any, 
to any incident of service, to include an alleged in-service 
sexual assault.  It is pertinent to note that, although the 
appellant's claim identifies PTSD and a bipolar disorder 
without more, it cannot be a claim limited only to those 
diagnoses, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or the Secretary obtains in 
support of the claim).  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).  In addition to PTSD and a bipolar disorder, 
there is psychiatric evidence of a diagnosis of depression.  

Prior to obtaining the psychiatric examination, the AMC must 
develop the claim for service connection for PTSD based upon 
a personal assault.  A PTSD claim based upon personal assault 
involves different considerations.  38 C.F.R. § 3.304(f)(3).  
In Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
recognized that it had at one point held "an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor[.]"  The latter statement, however, 
had been made in the "context of discussing PTSD diagnoses 
other than those arising from personal assault."  Id.  As to 
personal-assault cases, the Court noted that VA had provided 
for special evidentiary development procedures, "including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources. Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: A request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See M21- 1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 
2005); 38 C.F.R. § 3.304(f)(3); Patton, supra.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Remand is required to ensure that the claim for service 
connection for a psychiatric disorder, including PTSD, a 
bipolar disorder and depression, to include based on an 
alleged in-service personal assault is properly developed and 
initially adjudicated, within the meaning of the cited legal 
authority, prior to a review thereof by the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the VA's 
duties to notify and assist the Veteran 
and as part thereof advise the Veteran in 
writing that evidence from sources other 
than the veteran's service records may 
corroborate his account of an alleged in-
service personal or sexual  assault.  
Examples of such evidence include, but 
are not limited to: Statements from 
fellow servicemen; records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

Based on the veteran's response to such 
request, any and all assistance due him 
under the VA's duty-to-assist obligation 
should then be afforded in an effort to 
verify his claimed stressor(s).

2.  Obtain all VA examination and 
treatment reports regarding the veteran's 
psychiatric status which were compiled 
since 2008 for inclusion in the claims 
folder.

3.  Thereafter, afford the Veteran a 
psychiatric examination by a psychologist 
or a psychiatrist other than the examiner 
who evaluated him in December 2006.  
Following a review of the relevant 
evidence in the claims file, obtaining a 
detailed history (to include the alleged 
in-service personal assault), the mental 
status examination and any tests that are 
deemed necessary, the examiner is 
requested to address the following:

(a)  Does the Veteran meet the 
diagnostic criteria set out in DSM-
IV for PTSD?  

(b)  What other acquired psychiatric 
disorder, if any, is now present?

(c)  Is it at least as likely as not 
(50 percent or more likelihood) that 
any psychiatric disorder that is now 
present, to include PTSD, a bipolar 
disorder and depression, began 
during service or is causally linked 
to any incident of active duty, to 
include the alleged sexual assault?  

The psychiatrist or psychologist is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the psychiatrist or psychologist 
cannot render this opinion without resort 
to speculation, he or she should so 
state.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, adjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, including PTSD, a 
bipolar disorder and depression, to 
include based on an alleged in-service 
personal assault.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


